DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/933,152 filled on 07/20/2020.
Claims 1-5 are presented for examination.

Claim Objections
Claims 1-5 are objected to because of the following informalities:
a)	Line number (i.e., 5, 10, 15, 20) cited on left column of each page of the claims 1-5 should apparently be deleted. 
	b)	Claim 2 cites “an acceptable range” on line 5 and “the range” on line 8. The phrase “the range” should apparently be “the acceptable range” for consistency of wording of the phrase. Claims 3-4 are also objected for the same reason as discussed above with respect to claim 2. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “acquiring external sensor data…via communication” on lines 5-8 and the phrase “acquire internal sensor data… via communication”, wherein the phrase “communication renders the claim indefinite because it is not clear whether the same communication or a different communication is used for both cases. It is also not clear whether applicant refers the phrase “communication” to a network or an active verb.   
Claims 2-5 are also rejected by the virtue of their dependency on rejected base claim.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display unit”, “external sensor data acquisition unit”,  internal sensor data acquisition unit, in claim 1, “determination unit” in claims 1, 2 and 5, “display control unit” in claims 1-5, “calculation unit” in claim 2, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional without reciting sufficient structure to achieve the function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1-5, claim elements “external sensor data acquisition unit”,  internal sensor data acquisition unit, in claim 1, “determination unit” in claims 1, 2 and 5, “display control unit” in claims 1-5, ; are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function. The specification does not provide sufficient details such as one of ordinary skills in the art would understand which structures (hardware or software and/or algorithm) corresponding to generic place holder “external sensor data acquisition unit”,  internal sensor data acquisition unit, in claim 1, “determination unit” in claims 1, 2 and 5, “display control unit” in claims 1-5, “calculation unit” in claim 2; to perform(s) the corresponding claims function. Therefore, the claims 1-5 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 2-5 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because of its dependency on the rejected claims. 

Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above from the 112(f) interpretation and 112 (b) rejection, the disclosure does not provide adequate structure for “external sensor data acquisition unit”,  internal sensor data acquisition unit, in claim 1, “determination unit” in claims 1, 2 and 5, “display control unit” in claims 1-5, “calculation unit” in claim 2; to perform the corresponding claimed function as cited in the claims. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Therefore, the claims 1-5 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
Claims 2-5 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of its dependency on the rejected claims.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2019/0258245) (hereinafter Nakamura) in view of Watanabe et al. (US 2020/0086793) (hereinafter Watanabe) and further in view of Takenaga et al. (US 2005/0027448) (hereinafter Takenaga).

Claim 1. Nakamura et al. (US 2019/0258245) (hereinafter Nakamura) teaches an image display device connected to a display unit that displays information to a remote operator that remotely instructs a vehicle (See at least Abstract, Fig. 1, discloses “a portable terminal having a display unit, and/or Para. [0009], [0017], [0019], [0039], discloses “a vehicle remote operation from portable terminal”), comprising:
an external sensor data acquisition unit configured to acquire external sensor data detected at a first time point by an external sensor that detects information on an external environment of the vehicle from the vehicle via communication (See Abstract, Para. [0017], [0049], [0061], discloses “a communication unit 18 [construed as external sensor data acquisition unit] receives a composite image  captured by the vehicle camera via a communication link, see Fig. 1);
an internal sensor data acquisition unit configured to acquire internal sensor data detected at the first time point by an internal sensor that detects a travel state of the vehicle from the vehicle via communication (See Para. [0067], “The image processing device 2 can output the image for display generated at the image generation unit 21 and a variety of information (information of steering angle, accelerator opening degree, shift position, vehicle speed, obstacle and the like, which is construed as vehicle state as claimed) detected by the sensor unit 51 to the portable terminal 1 via the communication unit 24”);
a determination unit configured to determine a position of the vehicle at a second time point that is a future time point after a predetermined time has elapsed from the first time point, based on the internal sensor data at the first time point; and
a display control unit configured to display a monitoring image indicating surroundings of the vehicle on the display unit based on the external sensor data at the first time point (See Para. [0069], [0076]-[0077], “The captured images include data of entire surroundings of the vehicle 5, and the display 11 of the portable terminal 1 displays the images”)  wherein the display control unit is configured to superimpose an object indicating the position of the vehicle (See at least Para. [0016], [0078], [0086], discloses “the auxiliary image may include an image of the vehicle, the operation unit may be arranged with being superimposed on the auxiliary image, based on a position and a direction of an image of the vehicle in the auxiliary image”).
Nevertheless, Nakamura does not explicitly spell out, wherein a determination unit configured to determine a position of the vehicle at a second time point that is a future time point after a predetermined time has elapsed from the first time point, based on the internal sensor data at the first time point; and wherein the display control unit superimpose an object indicating the position of the vehicle at the second time point at a position on the monitoring image corresponding to the position of the vehicle at the second time point.
However, Watanabe et al. (US 2020/0086793) discloses wherein a determination unit configured to determine a position of the vehicle, based on the internal sensor data at the first time point (See Para. [0009]-[0010], “The acquirer of the periphery monitoring device acquires positional information indicating a position of an object to watch for located around the vehicle. With this configuration, the periphery monitoring device stops moving the virtual vehicle image at the time of or immediately before interfering with an object to watch for, for example, an obstacle (such as another vehicle, a wall, a pedestrian), if it occurs during the vehicle traveling at the current steering angle, thereby making it possible to draw attention of the user”, and/or see Para. [0044], “the CPU 14a presents the image in a manner that the driver can intuitively understand a future positional relationship between the vehicle 1 and the object to watch for (such as an obstacle, a parking line, and a section line) located around the vehicle 1. The overhead image can be created by known method, so that description thereof will be omitted. The CPU 14a can perform various kinds of computation and control such as determination on a target moving position (for example, a target parking position) of the vehicle 1”, which constitutes the claimed feature); and 
wherein the display control unit superimpose an object indicating the position of the vehicle at the second time point at a position on the monitoring image corresponding to the position of the vehicle at the second time point (See Para. [0054]-[0055], “The screen 8b displays another vehicle 52 in the overhead mode at a position corresponding to another vehicle 52 displayed on the screen 8a. For an example, the screen 8b in FIG. 8 displays an alarm line 54 indicating that another vehicle 52 is approaching and may interfere with (contact with) the virtual vehicle image 50. In the present embodiment, the ranging units 16 and 17 detect another vehicle 52 approaching as described above”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nakamura with the teaching of Watanabe to incorporate the feature of determine position of the vehicle and superimpose the position on the display in order to enable user to more intuitively recognize the relationship between the surroundings and the vehicle during traveling.
Nevertheless, the teaching of Nakamura as modified by the teaching of Watanabe does not explicitly spell out, wherein determine a position of the vehicle at a second time point is after a predetermined time has elapsed from the first time point.
However, Takenaga et al. (US 2005/0027448) teaches, wherein determine a position of the vehicle at a second time point is after a predetermined time has elapsed from the first time point (See Para. [0150], “the predicted position of the vehicle after the elapse of a predetermined time is computed on the basis of the map information and the icon representing the position of the vehicle is superimposed to show the position of the vehicle after the elapse of the predetermined time and updated with time intervals”, same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Nakamura in view of the teaching of Watanabe and with the teaching of Takenaga to incorporate the feature of determine future position after predetermined time elapsed in order to recognize transition of traffic jam condition at future location of the vehicle and to improve navigation to allow driver to avoid the traffic Jams and take the best route to the destination..

Claim 5. The teaching of Nakamura as modified by the teaching of Watanabe and Takenaga teaches the image display device according to claim 1, 
wherein the determination unit is configured to detect an other vehicle existing around the vehicle based on the external sensor data at the first time point (See Nakamura, Para. [0019], [0036], [0061], “the surrounding situation of the vehicle is displayed as the auxiliary image”, and/or see Para. [0045]-[0046], “an obstacle sensor configured to detect a person, an animal, a vehicle and other object around the vehicle”. Additionally, see Watanabe, Para. [0009], “The acquirer of the periphery monitoring device acquires positional information indicating a position of an object to watch for located around the vehicle”, and Para. [0054], “The screen 8b displays another vehicle 52 in the overhead mode at a position corresponding to another vehicle 52 displayed on the screen 8a”), and to determine a position of the other vehicle at the second time point (See Takenaga, Para. [0150], “the predicted position of the vehicle after the elapse of a predetermined time is computed”).”), and 
wherein the display control unit is configured to superimpose an object indicating the position of the other vehicle at the second time point at a position on the monitoring image corresponding to the position of the other vehicle at the second time point determined by the determination unit (See Takenaga, Para. [0150], “the predicted position of the vehicle after the elapse of a predetermined time is computed on the basis of the map information and the icon representing the position of the vehicle is superimposed to show the position of the vehicle after the elapse of the predetermined time and updated with time intervals”, same as claimed). 

Claim Objections (having allowable subject matter)
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and written to overcome the rejection(s) under 35 U.S.C. 112(b), and claims objections for informalities, set forth in this Office action. 

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, the closest prior arts, Nakamura et al. (US 2019/0258245) (hereinafter Nakamura), Watanabe et al. (US 2020/0086793) (hereinafter Watanabe) and Takenaga et al. (US 2005/0027448) (hereinafter Takenaga) teaches the image display device according to claim 1, however they do not explicitly spell out the claimed feature, such as “a calculation unit configured to calculate a delay time of communication with the vehicle, wherein the determination unit is configured to determine an acceptable range of the position of the vehicle at the second time point based on the delay time, and wherein the display control unit is configured to superimpose an object indicating the range at a position on the monitoring image corresponding to the range” and in combination with other limitations of claim 1.
Claims 3-4 would be allowable by virtue of its dependency if claim 2 is rewritten in independent form including all of the limitations of the base claim and re-written to overcome the rejection(s) under 35 U.S.C. 112(b), and claims objections for informalities, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664